PLATT, District Judge.
I have examined this matter with some care, and can find no occasion for a rehearing. I think that all the demurrers were properly overruled. My memorandum was in no sense a “finding.” It gave some of the reasons (but by no means all of them) which forced me to my final conclusion. A further study emphasizes the correctness of that conclusion. 1 cannot see that the decision by Judge Wallace, referred to in the petition, ought in any sense to affect my action herein. Petition denied.